Except in one particular I am in accord with the opinion of Chief Justice Givens in this case. The point on which I am unable to agree with him is as to labor performed upon vegetables received by appellant on consignment. I believe all the labor mentioned in this case, including that on produce consigned to appellant, is "agricultural labor" within the meaning of the unemployment compensation law and is not "covered employment" by reason of which the excise tax should be imposed.
I believe it is our duty to call to the attention of the legal profession that grave doubt exists as to the jurisdiction *Page 585 
of this court to entertain appeals in cases of this kind from the Industrial Accident Board, and earnestly hope what the Chief Justice has so well said on this subject will serve as a warning that such appeals may result only in decisions which will have no binding force.
While I am in favor of deciding jurisdictional questions which present themselves to the court, whether urged by the parties or not, and, while I believe that to be not only the majority rule, but the sensible one, I am fully persuaded the manner in which the Chief Justice has handled this question is preferable to ignoring it.